DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Source of a therapeutic gas, first recited in claim 13 (gas supply tank, paragraph [0030])
Source of a breathing gas, first recited in claim 13 (ventilator, paragraph [0027])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 calls for adjustment of the flow of gas “such that the oxygenation index is within the predetermined limit”. The specification does not disclose how to perform an adjustment that results in an instantaneous change in oxygenation index such that it is within the predetermined limit. The specification does generally make reference to adjusting the flow of fluid in a manner that will cause the oxygenation index to be within the limit (that is, at some future time) in paragraph [0049], but still does not disclose any particular algorithm or calculation that is used to determine an appropriate setting that would achieve this result. Given the lack of direction provided by the inventor and low level of predictability in the art, it would require undue experimentation one of ordinary skill in the art to make or use a system .
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 calls for “measuring an oxygen measurement” with one of the options being methemoglobin, and later using that oxygen measurement to calculate an oxygenation index. Methemoglobin is a form of hemoglobin that can’t bind to oxygen because it’s in a ferric Fe3+ state, and would not provide any information as to oxygen. Still further, the disclosure only sets forth that methemoglobin can be monitored in addition to oxygenation (paragraphs [0005], [0015] as filed), not as part of oxygenation, and does not provide any disclosure of how a measure of methemoglobin could be used to calculate an oxygenation index. The measure of methemoglobin is not known in the art to be an oxygen measurement, nor does the disclosure provide any working examples or written guidance of how it could be used as such. As such, one of ordinary skill in the art would not be enabled to use a measure of methemoglobin as an oxygen measurement which is then used to determine an oxygenation index without undue experimentation. The same issue is also found in claims 13 and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for adjustment of fluid delivery such that the oxygenation index is at a desired level. It is unclear how this is achieved – the claim does not call for remeasurement of any parameter such that a new oxygenation index could be calculated to see if the adjustment causes it to be within the limits, nor does it call for performance of any calculations that might predict that a future level of the index should be within desired limits (and the use of “is” leads away from the possibility of the index value being a future value), and it is further unclear how an adjustment of flow could cause the index to instantaneously be within the limits. This issue is also found in claims 13 and 16. For the purposes of examination, the claim will be treated as though calling for the adjustment to have the desired effect of causing a future oxygenation index to be in a desired range. Correction is required. 
Claim 1 in lines 11-12 calls for measuring a pressure “utilizing a pressure attached to a respiratory tube”. First, it is unclear how to measure a pressure using a pressure; it appears that this should refer to a pressure sensor. Further, it is unclear if “a respiratory tube” is the same as the breathing hose, or a separate tube also supplying gas; for the purposes of examination they will be treated as the same tube/hose. Claims 13 and 16 also refer to both a tube and a hose.
one or more oxygen measurements”; for the purposes of examination it will be treated as such.
Claim 1 also recites “adjusting the flow of nitric oxide or the breathing gas to the patient according such that the oxygenation index…”. It is entirely unclear whether the word “according” should be present and the clause is missing what the adjustment is according to, or if the word “according” should not be present at all. Correction is required.
Claim 1 also calls for adjusting gas flow “such that the oxygenation index is within the predetermined limit”. A limit is generally a single value, such that it is unclear how the index can be within a limit. It is unclear if this should refer to a range, or if the adjustment is merely to ensure that the index is above a threshold, or some other adjustment is being performed. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim s 1, 3, 7-9, 12, 13, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger ("Effects of inhaled nitric oxide in patients with acute respiratory distress syndrome: Results of a randomized phase II trial”, RP Dellinger, JL .
Regarding claim 1, Dellinger discloses a method of delivering a desired dose of nitric oxide with a nitric oxide delivery device (abstract) comprising: supplying, to a first inlet, a flow of nitric oxide from a therapeutic gas supply comprising nitric oxide or a nitric oxide-releasing agent (p. 3, “Treatment Procedures” discusses an NO deliver device); supplying, to a second inlet, a flow of breathing gas (ventilator, p. 3, ”Treatment Procedures” section); providing a combined flow of nitric oxide and breathing gas to a breathing hose (the ventilator); measuring mean airway pressure of the combined flow in the hose “near” the patient utilizing a pressure transducer (p. 5, in the “Statistical Method” section, calls for using a mean airway pressure in a calculation - as such– it must inherently be measured); measuring fraction of inspired oxygen (FiO2) using a FiO2 measurement means (p. 3, last paragraph); measuring, using an oxygen measurement means, one or more oxygen measurements selected from the group consisting of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2), partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter), and methemoglobin (Table 3); 
calculating, using a signal processor, an oxygenation index based upon the mean airway pressure measurement obtained from the proximal pressure transducer, an oxygen measurement obtained from the oxygen measurement means, and the FiO2 measurement obtained from the FiO2 measurement means (p.. 5, first paragraph); 
rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a pressure transducer in a sample line off a respiratory tube (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger does not explicitly recite the use of an injector module to produce the combined flow of delivery gases. Stenzler teaches a method of monitoring a patient during ventilatory treatment with delivery of nitric oxide which includes an injector module that combines the flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide or breathing gas such that the oxygenation index meets the predetermined criteria. Thomas 

Regarding claim 3, Dellinger further discloses that the FiO2 measurement means comprises a FiO2 sensor (p. 4, first paragraph).
Regarding claim 7, Dellinger further discloses supplying nitric oxide in an amount to provide a predetermined concentration of nitric oxide to a patient (p. 3, last paragraph).
Regarding claim 8, Stenzler’s injector module includes a flow transducer measure the flow of breathing gas (paragraphs [0028], [0065]). 
Regarding claim 9, Dellinger further discloses that the signal processor is configured to communicate with the FiO2 measurement means and the oxygen measurement means (p. 5, first paragraph, inherent as all parameters are used in the calculation).
Regarding claim 12, Stenzler further teaches purging a supply line via a purge valve (paragraph [0071]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and included the step of purging a supply line with a purge valve, as further taught by Stenzler, in order to clear the system.

Regarding claim 13, Dellinger discloses a method for delivering nitric oxide comprising: providing a source of therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (p. 3, last paragraph); providing a source of breathing gas (p. 4, first paragraph); wherein the source of therapeutic gas and the source of breathing gas are in fluid communication (inherent, as both are applied to the patient); providing a plurality of sensors, wherein: at least one sensor measures fraction of inspired oxygen (FiO2) (p. 4, first paragraph; p. 5, first paragraph), at least one pressure transducer measures mean airway pressure (Abstract; p. 5, first paragraph), and at least one sensor measures an oxygen parameter that is one or more of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2) and partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph; p. 5, first paragraph), and methemoglobin (Table 3); calculating an oxygenation index value based upon the measurements of the sensors (p. 5, first paragraph), and presenting the oxygenation index (p. 3, “Treatment Procedures” section, where values are visible to the unblinded investigator; also Tables 6&7); and calculating if the oxygenation index is below or above a predetermined limit, and adjusting the flow of nitric oxide or the breathing gas to the patient such that the oxygenation index satisfies the predetermined limit (Treatment Procedures, 3rd paragraph – top of p. 4). In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a pressure transducer in a sample line off a respiratory tube (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, 
Stenzler teaches a method for delivering nitric oxide which includes use of an injector module that combines the flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide or breathing gas such that the oxygenation index meets the predetermined criteria. Thomas teaches a method of delivering breathing gasses which includes evaluation of whether an oxygenation index is above or below a limit, and automatically adjusting flow of the breathing gasses to cause the oxygenation index to change to a desired level (paragraph [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and included comparison of the oxygenation index to a limit and adjustment of the flow of the gasses to cause the oxygenation index to change to the desired level, as taught by Thomas, in order to ensure that the delivery of gasses is optimized to maintain the patient’s health.

Regarding claim 16, Dellinger discloses a method of delivering nitric oxide comprising: providing a source of therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (p. 3, last paragraph), and a source of breathing gas (p. 4, first paragraph); measuring a mean 2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter) and methemoglobin (Table 3); and a processor configured to calculate a oxygenation index based upon the mean airway pressure input, the fraction of inspired oxygen (FiO2) input, and the oxygen input (p. 5, first paragraph; the Examiner notes that this index is "based upon” these measurements in that it involves some, if not all, of the specific values required) and present on a display the oxygenation index (Tables 6&7); and calculating if the oxygenation index is below or above a predetermined limit, and adjusting the flow of nitric oxide or the breathing gas to the patient such that the oxygenation index satisfies the predetermined limit (Treatment Procedures, 3rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a pressure transducer in a sample line off a respiratory tube (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.

Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide or breathing gas such that the oxygenation index meets the predetermined criteria. Thomas teaches a method of delivering breathing gasses which includes evaluation of whether an oxygenation index is above or below a limit, and automatically adjusting flow of the breathing gasses to cause the oxygenation index to change to a desired level (paragraph [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and included comparison of the oxygenation index to a limit and adjustment of the flow of the gasses to cause the oxygenation index to change to the desired level, as taught by Thomas, in order to ensure that the delivery of gasses is optimized to maintain the patient’s health.

Regarding claim 18, Dellinger further discloses operating one or more control valves to provide the flow of the therapeutic gas (p. 4, last paragraph).

Claims 2, 4-6, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified and applied above, and further in view of Chen (US 2011/0041849). 
Regarding claims 2, 4, and 5, Dellinger does not disclose additionally measuring SpO2. Chen teaches monitoring a patient during delivery of a breathing gas which includes measurement of SpO2 (paragraph [0002]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used a pulse oximeter for measuring SpO2, as taught by Chen, in order to provide additional information for controlling ventilation. 
Regarding claims 6, 14, and 17, Dellinger does not disclose providing an alarm system operable by a signal from said signal processor indicative of a predetermined value of oxygenation index, SpO2, SaO2, or airway pressure. Chen teaches a device for monitoring a patient during delivery of a breathing gas which includes an alarm system which responds to a value such as SpO2 being out of range (paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified with an alarm, as taught by Chen, in order to provide notification of adverse conditions.

Claims 10, 11, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified above, in view of Chen and Millet (US 2005/0113709).
Regarding claims 10 and 15, Dellinger further discloses displaying calculated values of methemoglobin (Table 3), oxygenation index (Tables 6&7), and mean airway pressure (Tables 
Regarding claims 11 and 19, Dellinger further discloses calculating values of methemoglobin (Table 3), oxygenation index (Tables 6&7), and mean airway pressure (Tables 6&7), but does not also disclose transmitting the values to a remote information management system, or also calculating and transmitting SpO2 and SaO2 values. Chen teaches monitoring during administration of breathing gas which includes determining SpO2 (figure 4) and transmitting all determined values to a remote system (paragraph [0032]). Millet teaches use of a ventilator system which is configured to determine and transmit SaO2 values (paragraphs [0052], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also obtained SpO2 and SaO2 values, as taught by Chen and Millet, and transmitted all the data to a remote system, as also taught by Chen and Millet, in order to provide additional information about the subject. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791